Case 1:19-cv-00658-GJP Document 168 Filed 01/25/21 Page 1 of 1 PageID #: 11779




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 ALMIRALL, INC.,

                        Plaintiff,
                                                          CIVIL ACTION
                                                          NO. 19-658
              v.


 AMNEAL PHARMACEUTICALS LLC,
               Defendant.



                                        ORDER

         AND NOW, this 25th day of January 2021, upon consideration of the Joint

Claim Construction Chart, (ECF No. 46), Joint Claim Construction Brief, (ECF No. 96),

and the parties’ evidence and arguments presented at the December 10, 2020 hearing,

(ECF No. 161), it is ORDERED that Amneal failed to satisfy its burden to show the

claim terms are indefinite and that no construction is necessary for the disputed claim

terms.


                                                      BY THE COURT:


                                                       /s/ Gerald J. Pappert
                                                      ________________________
                                                      GERALD J. PAPPERT, J.




                                           1
